DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
THIS COMMUNICATION CONTAINS A RESTRICTION REQUIREMENT TO A PARTICULAR INVENTION AND A REQUIREMENT FOR AN ELECTION OF SPECIES. A FULLY RESPONSIVE REPLY WILL INCLUDE AN ELECTION OF AN INVENTION AS WELL AS AN ELECTION OF A SPECIES.
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-25, drawn to a filter insert.
Group 2, claim(s) 26-39, drawn to a filter arrangement.
Groups 1 & 2 lack unity of invention because even though the inventions of these groups require the technical feature of the filter insert of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US Patent Application Publication No. 20140183116 by Ardes.
Ardes teaches a filter insert (see Fig. 2, filter insert 3) for being arranged in a filter housing (10),
wherein the filter insert (3) comprises a first actuation means (36) positioned at a first end of the filter insert (see Fig. 2, top of filter insert 3 at 36; see also ¶ [0045] “These locking means 16 work together with locking means 36 which are integrally formed in one piece in the upper side of upper end plate 31 of filter insert 3”.),

wherein the projection or recess forms part of a structure with varying extension in an axial direction of the filter insert along a circumferential direction of the filter insert in such that first actuation means is adapted for being actuated by a corresponding second actuation means of a filter housing lid for controlling a relative axial movement between the filter insert (3) and the filter housing lid (11) and (see ¶ [0045] “Locking means 16, here in the form of locking hooks, are integrally formed in one piece on the underside of cover 11, in a central upper region thereof. These locking means 16 work together with locking means 36 which are integrally formed in one piece in the upper side of upper end plate 31 of filter insert 3. Locking means 16 and 36 can be brought into and out of engagement in the axial direction, and in addition are realized in such a way that they can transmit a limited torque in the circumferential direction, screw cover 11 and filter insert 3 being capable of being rotated relative to one another when the limited torque is exceeded.”);
wherein the filter insert (3) further comprises a first guiding means (39) arranged for engaging a corresponding second guiding means (29, 29’, 29”) of the filter housing (10 & 2) for guiding the filter insert relative to the filter housing during insertion of the filter insert into the filter housing (see ¶ [0047] “In order to ensure that, during assembly of liquid filter 1, closing pin 35 moves into a position that is ready for engagement with liquid discharge channel 15, first and second positioning means are provided on liquid filter 1. Here, first positioning means 18 and 28 are situated on tube base 17 and on standpipe 2, and second positioning means 29 and 39 are situated on standpipe 2 and on filter insert 3.”),
wherein the first guiding means (39) is separate from the first actuation means (36) and further axially spaced from the first actuation means (see Fig. 1),

in consecutive order after each other during installation and removal, respectively, of the filter insert relative to the filter housing (see ¶ [0045] “Locking means 16 and 36 can be brought into and out of engagement in the axial direction, and in addition are realized in such a way that they can transmit a limited torque in the circumferential direction, screw cover 11 and filter insert 3 being capable of being rotated relative to one another when the limited torque is exceeded.”; and ¶ [0049] “Second positioning means 29 and 39 ensure that when filter insert 3 is plugged onto standpipe 2, filter insert 3 assumes a defined position, regarded in the circumferential direction, relative to standpipe 2.”; emphasis added).
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
Species A: Fig. 1-18; and
Species B: Fig. 19-23.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species, which are written in dependent form or otherwise require none.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A & B lack unity of invention because even though the inventions of these groups require the technical feature of a filter comprising a filter insert, a filter housing and a filter housing lid; the filter insert comprising a first actuation means positioned at a first end of the filter insert, wherein the first actuation means comprises an external contact surface defining a projection or recess, wherein the projection or recess forms part of a structure with varying extension in an axial direction of the filter insert along a circumferential direction of the filter insert in such that first actuation means is adapted for being actuated by a corresponding second actuation means of a filter housing lid for controlling a relative axial movement between the filter insert and the filter housing lid and wherein the filter insert further comprises a first guiding means arranged for engaging a corresponding second guiding means of the filter housing for guiding the filter insert relative to the filter housing during insertion of the filter insert into the filter housing, wherein the first guiding means is separate from the first actuation means and further axially spaced from the first actuation means, such that the first guiding means and the first actuation means controls separate movements of the filter insert relative to the filter housing and filter housing lid, in consecutive order after each other during installation and removal, respectively, of the filter insert relative to the filter housing; and the filter housing; this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US Patent Application Publication No. 20140183116 by Ardes.
Ardes teaches a comprising filter insert, a filter housing filter insert (see Fig. 2, filter insert 3) for being arranged in a filter housing (10 & 2), and a filter housing lid (see Fig. 1);
wherein the filter insert (3) comprises a first actuation means (36) positioned at a first end of the filter insert (see Fig. 2, top of filter insert 3 at 36; see also ¶ [0045] “These locking means 16 work together with locking means 36 which are integrally formed in one piece in the upper side of upper end plate 31 of filter insert 3”.),
wherein the first actuation means (36) comprises an external contact surface defining a projection or recess (see Fig. 2, projections shown in locking means 36),
wherein the projection or recess forms part of a structure with varying extension in an axial direction of the filter insert along a circumferential direction of the filter insert in such that first actuation means is adapted for being actuated by a corresponding second actuation means of a filter housing lid for controlling a relative axial movement between the filter insert (3) and the filter housing lid (11) and (see ¶ [0045] “Locking means 16, here in the form of locking hooks, are integrally formed in one piece on the underside of cover 11, in a central upper region thereof. These locking means 16 work together with locking means 36 which are integrally formed in one piece in the upper side of upper end plate 31 of filter insert 3. Locking means 16 and 36 can be brought into and out of engagement in the axial direction, and in addition are realized in such a way that they can transmit a limited torque in the circumferential direction, screw cover 11 and filter insert 3 being capable of being rotated relative to one another when the limited torque is exceeded.”);
wherein the filter insert (3) further comprises a first guiding means (39) arranged for engaging a corresponding second guiding means (29, 29’, 29”) of the filter housing (10 & 2) for guiding the filter insert relative to the filter housing during insertion of the filter insert into the filter housing (see ¶ [0047] “In order to ensure that, during assembly 
wherein the first guiding means (39) is separate from the first actuation means (36) and further axially spaced from the first actuation means (see Fig. 1),
such that the first guiding means (39) and the first actuation means (36) controls separate movements of the filter insert (3) relative to the filter housing (10 & 2) and filter housing lid (11),
in consecutive order after each other during installation and removal, respectively, of the filter insert relative to the filter housing (see ¶ [0045] “Locking means 16 and 36 can be brought into and out of engagement in the axial direction, and in addition are realized in such a way that they can transmit a limited torque in the circumferential direction, screw cover 11 and filter insert 3 being capable of being rotated relative to one another when the limited torque is exceeded.”; and ¶ [0049] “Second positioning means 29 and 39 ensure that when filter insert 3 is plugged onto standpipe 2, filter insert 3 assumes a defined position, regarded in the circumferential direction, relative to standpipe 2.”; emphasis added).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/Examiner, Art Unit 1773